JUVG



           04- (5 -oors \ -

                :n the
       Fourth              of




                                                        ■

vc                                         x




                                           m




                         siftt*                 D/sr.




               To




     -f«                                  of




                         Lvpez.     zf
                         fip3 ni-
                         £01 M
\O                                    DP


                        tOow                                10 no.


                                                                 Prrn-.,M              70
        -m                                       rac.      app    p y      im


                                                                 Meets**.*      Fez.




                   it

              To               7k                                     ^



     Nlowra


               „«




                                                 :




                                                     rrv



                                    Pacts   TH
                                                                           To-m




                                                     TecTlve



RF
                                                                 f,   ,)
                                     this
                                          Sufiircr To the U<vapt/\t»©^       op "Tex as   Coce
               Pw>cgowae Aitri<_i_e n. ot £ 4 . See tsxl ...cooe ^r/aa.
  Afc.7 . il CQ ^ tf, f^lC^gC. fOO OTtf£(L CO«X/*TCRA^ ATtAck. j




                    ..




                                                         the
                   (lE6HAltL£S -Trt«T A    COrAPtAiUT    ftc   PCs SC^TfiJ-ft. TM


            COrAPt-A(N)-r OtJ PlfcH^T APPCAL . APPLJCAr^T F/t-EW /» tocrni* OP
           AP(Liu 7-T,-LOIS'. APPLICANT itvJ ^ooo pArTH HftS
               C^ifc         S     TAV NoPrfcM Jo jjo Avic.
                                  E.   DP THC 5nvrT€           &AR-   OF
                                                               i




                T«e Srn»      ftAB-                     CL,6k.T

      Xe                                                               VV)




fig
                                          > ***


                                THE


                                                                                    TO
■APPi-IC-AtOT     l-s                LAWVEfi.   AtOO      To
RfCOCQ     AfOO         A£.lc                          AU-OW   H»AA
T«e   R£Cok.d           As      it                                    To

      ^s   H»s          Writ
                                           COUNTS
To                        Of
                OF




Of                                                               of




                                                                 ^
                                  &V

       Kevi»J   1D6T   id   NO.



                                       H




Datf
(B)   tdcOleqc -     PASSPORT                                       Wednesday,       June 24,   2015,    14:38:19 PM

CSINIB02/CINIB02               TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                    06/24/15
1EQC/CV00007                         IN-FORMA-PAUPERIS DATA                                            14:38:16
TDCJ#:     01942689 SID#:          07519362 LOCATION:              LOPEZ                 INDIGENT DTE:
NAME:     BALDITT, KEVIN                                         BEGINNING    PERIOD:    12/01/14
 PREVIOUS       TDCJ NUMBERS:
CURRENT BAL:                   89.90      TOT     HOLD AMT                   0.00    3MTH TOT   DEP:            190.00
 6MTH    DEP:                340.00       6MTH AVG BAL                     159.55    6MTH AVG   DEP:              56.67
MONTH     HIGHEST BALANCE TOTAL               DEPOSITS            MONTH    HIGHEST   BALANCE TOTAL       DEPOSITS
 05/15           107.08                    .90.00                 02/15        231.65                   50.00
 04/15            81.73                     50.00                 01/15        281.35                   50.00
 03/15           175.78                     50.00                 12/14        384.93                   50.00
PROCESS     DATE      HOLD AMOUNT                 HOLD     DESCRIPTION




STATE OF TEXAS        COUNTY
 ON THIS THEQu DAY OF                                        I   CERTIFY THAT THIS       DOCUMENT      IS A TRUE,
 COMPLETE,AND UNALTERED               ./PY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER'DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                                       OR SID NUMBER:




                               VERONICA
                                   CRUZ
                          Notary Public Suite *f Texas J
                            My Commission Expires:    m
                                   1/12/2119          #


                     Notary Without Bond
                     ui




                L



               -0*




          0)
          r



          5


-J-


      g


                       M
                      0


          r
                           n
                      M    r
          r           0    r
                           m
                      01

                           ■■!
                           X

                      W    ;;!
                           in
                      r